REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-2, 4-6, 10-13, 17-19, 23-25, 28-29, and 31-34 are currently pending. Claims 3, 7-9, 14-16, 20-22, 26-27, 30, and 35-42 are cancelled. Claims 1-2, 4-5, 28, 31-33 are amended. No new subject matter is added. 
Allowable Claims
3.	Claims 1-2, 4-6, 10-13, 17-19, 23-25, 28-29, and 31-34  are allowed. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 and 28 are allowable for reciting, inter alia, “a first part coupled to a first lateral side of the wound dressing; and a second part coupled to a second lateral side of the wound dressing opposite the first lateral side”.
As discussed in the previous Non-Final Rejection, Robison fails to teach wherein the indicator has a first and second part. The indicator of Robinson does not have an indicator with two different parts and does not disclose the exact location the indicators would be coupled to the wound dressing. There is no prior art that reads on these combination of limitations, therefore claim 1 and 28 are allowable. Claims 2, 4-6, 10-13, and 17-19, and 23-25 are allowable for depending on claim 1. Claims 29 and 31-34 are allowable for depending on claim 30. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/E.R./ (3/16/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        17 March 2022